 Case 1:21-cv-00217-PLM-SJB ECF No. 28, PageID.13 Filed 03/17/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION
                                       ______

HECTOR DOMINGUEZ-GABRIEL,

                      Petitioner,                   Case No. 1:21-cv-217

v.                                                  Honorable Paul L. Maloney

STEPHEN SPAULDING,

                      Respondent.
____________________________/

                                         JUDGMENT

               In accordance with the opinion entered this day:

               IT IS ORDERED that the petition for writ of habeas corpus is DISMISSED

WITHOUT PREJUDICE for lack of subject matter jurisdiction because Petitioner is not entitled

to bring a § 2241 challenge to his sentence under the savings clause of § 2255(e).



Dated:   March 17, 2021                             /s/ Paul L. Maloney
                                                     Paul L. Maloney
                                                     United States District Judge
